Carleton Harris, Chief Justice (Dissenting). The holding of the majority is apparently based upon the action of appellant in filing his petition in the county court to intervene and become a party to the litigation on August 31,1957. This action was taken by Garner after the circuit court had dismissed his first appeal, and following the refusal of the county court to permit the intervention, a second appeal was taken to the circuit court. The majority treat the first appeal as absolutely of no effect, exactly the same as though no steps had ever been taken by Garner until he filed his request to intervene on August 31. Since his appeal from the refusal of the county court to permit the intervention occurred within six months from the time the order establishing the road was granted (March 18, 1957), the majority say the appeal was perfected in time. Arkansas Statutes (1947) Annotated provide two methods of appeal from county courts. If the establishment of a road under Sec. 76-917 is sought, appeals are granted under the general act, Sec. 27-2001, which grants six months for an appeal from any final order of the judgment of the county court. If the establishment of a county road is otherwise sought, the appeal is governed by Sec. 76-915. This act provides: “An appeal from the final decision of the county court for a new county road, or for vacating, altering or reviewing any county road, shall be allowed to the circuit court. Provided, that notice of such appeal be given by the appellant or appellants during the same term of the county court at which said decision was made; and the appellant shall, within ten (10) days thereafter, enter into bond, with good and sufficient security, to be approved by the clerk of the county court, for the payment of all costs and expenses arising from such appeal * * * ’ ’ The primary basis for this dissent is my complete accord with the trial court’s reasons for dismissing the second appeal, vie, an intervention could not be filed, nor appeal taken, after the lapse of the County Court term. But I am also of the opinion that the dismissal of the first appeal should have terminated the litigation. If the section, quoted above, governed, the appeal was certainly properly dismissed. If, on the other hand it was contended that the appeal procedures provided by Sec. 27-2001 should apply, then appellant should have prosecuted an appeal from the adverse decision of the circuit court to this court. It would therefore appear to me that when the circuit court dismissed appellant’s first appeal, and no further appeal was taken to this Court, the matter became res judicata.1 The first appeal was dismissed by the circuit court on August 29,1957, in the following language: “For and in consideration of the petition, the argument of counsel and other matters and things before the Court the Court doth find: That the appeal should be dismissed. It is therefore by the Court considered, ordered and adjudged that the appeal of the appellant, Earl Garner, be and the same is hereby dismissed.” Appellant apparently treated the action of the circuit court as an order to remand, and started all over again. Of course, the circuit court tries appeals from the county court de novo. Appellant, in his brief, cites what he considers to be an analogous situation: “Let us assume that a litigant in the local municipal court appeals his case to the circuit court and inadvertently fails to file and include in the transcript an affidavit for appeal. Of course, such an action would be subject to dismissal, and if the action is dismissed, and the litigant files the proper affidavit and prosecutes another appeal within the 30 days allowed by law, can it be said that the case has been adjudicated? ’ ’ The majority apparently answer this question, “No.” My answer is, “Yes.” I will agree that if one improperly lodged an appeal (as cited in his example) that he could go back and properly perfect same at any time within the time allowed for appeal, and before the appellate court acted upon such appeal. In the example cited by appellant, my conclusion is that upon dismissal of the appeal, the judgment of the lower court would then be enforced. No second appeal would lie in that particular litigation. Let ' us use another example. Suppose a case is appealed to this Court. Appellant has 90 days within which to lodge his record. However, the case is submitted long before such period of time has expired. Inadvertently, appellant has failed to designate his principal exhibit as a part of the record, though such exhibit is the principal evidence upon which he expects to prevail, and which, though not designated, may actually appear in the transcript. The Court renders a decision for appellee before the expiration of the 90 days from the time the lower court’s judgment was entered. Certainly, appellant cannot go back, designate tbe exhibit, and bring tbe matter back to tbis Court. I will go even further. Jones loses a ease in lower court. His counsel immediately advises successful counsel that be is appealing the case to tbis Court, and tbe latter, in bis thinking, considers tbe case as being appealed, and accordingly overlooks tbe fact that be never receives a notice of appeal from tbe clerk. Tbe facts are stipulated and tbe transcript prepared within a few days. Tbe briefs are short and tbe case is submitted. Inadvertently, appellant bad failed to file bis notice of appeal with tbe clerk of tbe lower court, a fact not noticed by appellee until shortly before preparing bis brief. Upon filing same, appellee’s first request is that tbe appeal be dismissed because of failure to file notice of appeal. The court would, of course, dismiss tbe appeal. All of tbis occurs before tbe expiration of 30 days from tbe time tbe lower court’s judgment was entered (not a likely occurrence, but possible). Can appellant then go back, file bis notice of appeal and proceed to bring tbe matter back to tbis Court? Tbe question has never been answered, and I accordingly leave it unanswered, though it is obvious as to what my personal opinion may be. Appellant does not even argue that tbe first circuit court judgment dismissing tbe appeal was void. If not void ... it was binding. Accordingly, in my opinion, when tbe court dismissed such appeal on August 29th, and appellant neither moved tbe circuit court to set aside its judgment, nor further appealed, the doctrine of res judicata applied, and tbis would be true whether tbe appeal was properly or improperly lodged. I therefore respectfully dissent to the opinion of tbe majority.   Appellant states that the court cannot properly consider this argument because the lower court held contrary to this contention at the time of dismissing the second appeal. There, of course, was no occasion for appellees to cross appeal the res judicata finding since they prevailed in the law suit.